Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
(Namely, it is improper to use “The present invention” in the abstract.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For claim 19, “said tabletop halves” lacks antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.11,344,113. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and application teach a patio table for receiving a tower heater, the patio table comprising: a. a frame having an interior perimeter and an exterior perimeter, and d. said two halves of said tabletop are pivoted on said upper end of said frame to create a gap between said two halves, wherein said gap allows access to said interior space for receiving or removing said tower heater; and e. a closed position, wherein said two halves are in a horizontal position such that they meet and create said tabletop and said openable side is closed, and  secured to said frame, such that  said tower heater can be enclosed within the said interior perimeter between said two halves.  Wherein said frame includes upper crossmembers and lower crossmembers that are permanently fastened between adjacent legs on three faces of said frame.  Wherein said frame includes an interior space that is adequate for storage and securing a fuel storage container of said tower heater.  Wherein said tabletop halves are operable to swing out to a position parallel to sides of said frame.  Wherein said aperture has a geometry complementary to a neck of said tower heater.  Wherein said openable side of said frame includes at least one articulating crossmember that is operable to pivot to a position parallel to vertical sides of said frame.  Wherein said at least one articulating crossmember is pivotally attached at a proximal end to a vertical leg of said openable side, and has a connection mechanism on said distal end to reversibly attach to the neighboring leg of said openable side.  Further comprising a locking mechanism for securing the articulating member said neighboring leg.  
	Also taught is a patio table for receiving a tower heater, the patio table comprising: a. a frame having at least one openable side; and b. a table top having at least two articulated portions operable to pivot relative to said frame, and said at least two articulating portions meet to form  an aperture operable to receive a neck of a tower-style patio heater, wherein said at least two table top portions can be pivoted away from the center of said table top such that said tower-style patio heater can be passed into or out of an interior of said frame.  Further comprising at least one retractable crossmember at said openable face, wherein said at least one crossmember has a first end that is pivotally attached to a first vertical member of said openable side and a second end that is reversibly attached to a second vertical member of said open face, wherein said at least one retractable crossmember is operable to be removed from said second vertical member to open said at least one openable face to allow said tower-style patio heater to be passed into or out of an interior of said frame.  Wherein said interior of said frame has a sufficient size to receive said tower-style patio heater.  Wherein said at least two articulating  portions are pivotally attached to an upper end of said frame and are operable to pivot outward from a center of said table top to a positions in which the at least two articulating portions are substantially vertical. Further comprising at least one articulating crossmember that is operable to pivot to a position parallel to vertical sides of said frame, the at least one articulating crossmember includes a connecting mechanism for securing the at least one articulating crossmember to the frame in a closed position.
Further taught is a method of nesting a tower-style patio heater in a table, comprising: a. opening a table top of said table by pivoting independent portions of said table top outward from a center of said table top into an open position; b. opening an openable side of a frame; c. passing said tower-style patio heater through said open side and between said pivoting independent portions of said table top such that said tower-style patio heater is positioned within an interior of said frame; d. closing said open side; and e. returning said pivoting independent portions to a closed position in which said independent portions are in a horizontal orientation forming said table top with a continuous perimeter.  Wherein said openable side includes at least one retractable crossmember that is movably connected to a first vertical member of said frame.  Further comprising  attaching said at least one retractable crossmember to a second vertical member with a coupling mechanism.  Wherein said interior of said frame has a sufficient size to receive said tower-style patio heater.  Wherein said tabletop halves are pivotally attached to opposing ends on an upper end of said frame and are operable to swing out to a-positions that are substantially vertical.  Wherein said table top includes an aperture formed by cutouts in said pivoting independent portions of said table top, said aperture being operable to receive a neck of said tower heater.  
Since claims 1-12 and 14-20 are anticipated by claims 1-19 of the patent, respectively, they are not patentably distinct therefrom. Thus, the invention of claims 1-19 of the patent is in effect a species of the generic invention of claims 1-12 and 14-20. It has been held that the generic invention is anticipated by the species, see In re Goodman 29 USPQ2d 2010 (Fed Cir. 1993) Since claims 1-12 and 14-20 are anticipated (fully encompassed) by claims 1-19 of the patent, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-19, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
November 15, 2022
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637